Exhibit 10.20

JONES LANG LASALLE INCORPORATED

DEFERRED COMPENSATION PLAN

Effective January 1, 2004

(Amended and Restated as of January 1, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE 1    Definitions    1 1.1      “Account Balance”    1 1.2     
“Annual Account”    1 1.3      “Annual Deferral Amount”    2 1.4      “Annual
Installment Method”    2 1.5      “Base Salary”    2 1.6      “Beneficiary”    2
1.7      “Beneficiary Designation Form”.    2 1.8      “Benefit Distribution
Date”    3 1.9      “Board”    3 1.10    “Bonus”    3 1.11    “Change in
Control”    3 1.12    “Code”    4 1.13    “Commissions”    4 1.14   
“Committee”.    4 1.15    “Company”    4 1.16    “Company Contribution Amount”
   4 1.17    “Company Restoration Matching Amount”    4 1.18    “Director”    4
1.19    “Director Fees”    4 1.20    “Disability” or “Disabled”    4 1.21   
“Election Form”    5 1.22    “Employee”    5 1.23    “Employer(s)”    5 1.24   
“ERISA”    5 1.25    “401(k) Plan”    5 1.26    “LTIP Amounts”    6 1.27   
“Participant”    6 1.28    “Performance-Based Compensation”    6 1.29    “Plan”
   6 1.30    “Plan Agreement”    6 1.31    “Plan Year”    6 1.32    “Restricted
Stock”    6 1.33    “Restricted Stock Account”    6 1.34    “Restricted Stock
Amount”    7 1.35    “Retirement,” “Retire(s)” or “Retired”    7 1.36   
“Separation from Service”    7 1.37    “SOP Account”    8 1.38    “SOP Amount”
   8 1.39    “SOP Stock”    9 1.40    “Stock”    9 1.41    “Trust”    9

 

2



--------------------------------------------------------------------------------

1.42    “Unforeseeable Emergency”    9 1.43    “Years of Service”    9 ARTICLE 2
   Selection, Enrollment, Eligibility    9 2.1      Selection by Committee    9
2.2      Enrollment and Eligibility Requirements; Commencement of Participation.
   9 ARTICLE 3    Deferral Commitments/Company Contribution Amounts/    10 3.1  
   Minimum and Maximum Deferrals.    10 3.2      Timing of Deferral Elections;
Effect of Election Form.    11 3.3      Withholding and Crediting of Annual
Deferral Amounts    12 3.4      Company Contribution Amount.    12 3.5     
Company Restoration Matching Amount    13 3.6      SOP Amount    13 3.7     
Restricted Stock Amount    14 3.8      Vesting.    14 3.9     
Crediting/Debiting of Account Balances    15 3.10    FICA and Other Taxes.    17
ARTICLE 4    Scheduled Distribution; Unforeseeable Emergencies    18 4.1     
Scheduled Distributions    18 4.2      Postponing Scheduled Distributions    19
4.3      Other Benefits Take Precedence Over Scheduled Distributions    19 4.4  
   Unforeseeable Emergencies.    19 ARTICLE 5    Change in Control Benefit    20
5.1      Change in Control Benefit    20 5.2      Payment of Change in Control
Benefit    20 ARTICLE 6    Retirement Benefit    21 6.1      Retirement Benefit
   21 ARTICLE 7    Termination Benefit    22 7.1      Termination Benefit    22
7.2      Payment of Termination Benefit    22 ARTICLE 8    Disability Benefit   
22 8.1      Disability Benefit    22 8.2      Payment of Disability Benefit   
22 ARTICLE 9    Death Benefit    22

 

3



--------------------------------------------------------------------------------

9.1      Death Benefit    22 9.2      Payment of Death Benefit    23 ARTICLE 10
   Beneficiary Designation    23 10.1    Beneficiary    23 10.2    Beneficiary
Designation; Change; Spousal Consent    23 10.3    Acknowledgment    23 10.4   
No Beneficiary Designation    23 10.5    Doubt as to Beneficiary    23 10.6   
Discharge of Obligations    23 ARTICLE 11    Leave of Absence    24 11.1    Paid
Leave of Absence    24 11.2    Unpaid Leave of Absence    24 ARTICLE 12   
Termination of Plan, Amendment or Modification    24 12.1    Termination of Plan
   24 12.2    Amendment    25 12.3    Plan Agreement    25 12.4    Effect of
Payment    25 ARTICLE 13    Administration    25 13.1    Committee Duties    25
13.2    Administration Upon Change In Control    25 13.3    Agents    26 13.4   
Binding Effect of Decisions    26 13.5    Indemnity of Committee    26 13.6   
Employer Information    26 ARTICLE 14    Other Benefits and Agreements    27
14.1    Coordination with Other Benefits    27 ARTICLE 15    Claims Procedures
   27 15.1    Presentation of Claim    27 15.2    Notification of Decision    27
15.3    Review of a Denied Claim    28 15.4    Decision on Review    28 15.5   
Legal Action    29 ARTICLE 16    Trust    29 16.1    Establishment of the Trust
   29

 

4



--------------------------------------------------------------------------------

16.2      Interrelationship of the Plan and the Trust    29 16.3     
Distributions From the Trust    29 ARTICLE 17    Miscellaneous    29 17.1     
Status of Plan    29 17.2      Unsecured General Creditor    29 17.3     
Employer’s Liability    30 17.4      Nonassignability    30 17.5      Not a
Contract of Employment    30 17.6      Furnishing Information    31 17.7     
Terms    31 17.8      Captions    31 17.9      Governing Law    31 17.10   
Notice    31 17.11    Successors    31 17.12    Spouse’s Interest    32 17.13   
Validity    32 17.14    Incompetent    32 17.15    Domestic Relations Orders   
32 17.16    Distribution in the Event of Income Inclusion Under Code Section
409A    32 17.17    Deduction Limitation on Benefit Payments    32 17.18   
Distribution in the Event of Taxation.    33 17.19    Insurance    33 17.20   
Legal Fees To Enforce Rights After Change in Control    33 17.21   
Non-Competition and Non-Solicitation    34

 

5



--------------------------------------------------------------------------------

JONES LANG LASALLE INCORPORATED

DEFERRED COMPENSATION PLAN

Effective January 1, 2004

(Amended and Restated as of January 1, 2007)

Purpose

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Jones Lang LaSalle Incorporated, a Maryland corporation, and its subsidiaries,
if any, that participate in the Plan. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. In order to
transition to the requirements of Code Section 409A and related Treasury
Regulations, the Committee may make available to Participants certain transition
relief provided under Notices 2006-79 and 2007-86, as described more fully in
Appendix A of this Plan.

This Plan shall apply to all amounts deferred hereunder on and after January 1,
2004.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1 “Account Balance” shall mean an entry on the records of the Employer equal
to the sum of a Participant’s (a) Annual Account balance, (b) SOP Account
balance, and (c) Restricted Stock Account balance. The Account Balance shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
SOP Accounts and Restricted Stock Accounts, if applicable) shall be established
for such Participant as a device for the measurement and determination of the
(a) amounts deferred under the Plan that are attributable to the Participant’s
status as an Employee, and (b) amounts deferred under the Plan that are
attributable to the Participant’s status as a Director.

 

1.2 “Annual Account” shall mean an entry on the records of the Employer equal to
(a) the sum of a Participant’s Annual Deferral Amount, Company Contribution
Amount and Company Restoration Matching Amount for any one Plan Year, plus
(b) amounts credited or debited to such amounts pursuant to this Plan, less
(c) all distributions made to the Participant or his or her Beneficiary pursuant
to this Plan that relate to the Annual Account for such Plan Year. The Annual
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.



--------------------------------------------------------------------------------

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus, Commissions, Director Fees and LTIP Amounts that a Participant
defers in accordance with Article 3 for any one Plan Year, without regard to
whether such amounts are withheld and credited during such Plan Year.

 

1.4 “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. Shares of Stock that shall be distributable from the SOP
Account and the Restricted Stock Account shall be distributable in shares of
actual Stock in the same manner previously described. For purposes of this Plan,
the right to receive a benefit payment in annual installments shall be treated
as the entitlement to a single payment.

 

1.5 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Participant’s gross income). Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h) or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts shall be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Participant.

 

1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities designated in accordance with Article 10 that are entitled to receive
benefits under this Plan upon the Participant’s death.

 

1.7 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

2



--------------------------------------------------------------------------------

1.8 “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits shall become
eligible for distribution. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
9, as applicable.

 

1.9 “Board” shall mean the board of directors of the Company.

 

1.10 “Bonus” shall mean any cash compensation, in addition to Base Salary,
Commissions and LTIP Amounts, earned by a Participant during a Plan Year under
an Employer’s annual bonus and cash incentive plans.

 

1.11 “Change in Control” shall mean the occurrence of a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of a corporation, as determined in accordance with this Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in paragraph (a)(ii) of
this Section, the applicable event shall relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treasury
Regulation Section 1.409A-3(i)(5)(ii)(A)(2), or such other corporation
identified by the Committee in accordance with Treasury Regulation
Section 1.409A-3(i)(5)(ii)(A)(3).

 

  (a) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:

 

  (i) The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation that, together with stock held by such person or group,
constitutes 50% or more of the total voting power of the stock of such
corporation, as determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or
more of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

 

  (ii)

The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vi).
In determining whether the event described

 

3



--------------------------------------------------------------------------------

 

in the preceding sentence has occurred, the applicable corporation to which the
event must relate shall only include a corporation identified in accordance with
Treasury Regulation Section 1.409A-3(i)(5)(ii) for which no other corporation is
a majority shareholder.

 

  (b) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
more than 60% of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions, as determined
in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vii). A transfer
of assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treasury Regulation Section 1.409A-3(i)(5)(vii)(B).

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13 “Commissions” shall mean the cash commissions earned by a Participant
during a Plan Year, as determined in accordance with Code Section 409A and
related Treasury Regulations.

 

1.14 “Committee” shall mean the committee described in Article 13.

 

1.15 “Company” shall mean Jones Lang LaSalle Incorporated, a Maryland
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.16 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

 

1.17 “Company Restoration Matching Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.

 

1.18 “Director” shall mean any member of the board of directors of any Employer.

 

1.19 “Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

 

1.20

“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering

 

4



--------------------------------------------------------------------------------

 

employees of the Participant’s Employer. For purposes of this Plan, a
Participant shall be deemed Disabled if determined to be totally disabled by the
Social Security Administration. A Participant shall also be deemed Disabled if
determined to be disabled in accordance with the applicable disability insurance
program of such Participant’s Employer, provided that the definition of
“disability” applied under such disability insurance program complies with the
requirements of this Section.

 

1.21 “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

 

1.22 “Employee” shall mean a person who is an employee of an Employer.

 

1.23 “Employer(s)” shall be defined as follows:

 

  (a) Except as otherwise provided in paragraph (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan.

 

  (b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

 

  (i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

 

  (ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise shall be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treasury Regulation Section 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

 

1.24 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.25 “401(k) Plan” shall mean the Jones Lang LaSalle Incorporated Savings and
Retirement Plan, originally adopted by the Company effective July 1, 1977, as it
may be amended from time to time.

 

5



--------------------------------------------------------------------------------

1.26 “LTIP Amounts” shall mean any portion of the compensation attributable to a
Plan Year that is earned by a Participant under an Employer’s long-term
incentive plan or any other long-term incentive arrangement designated by the
Committee.

 

1.27 “Participant” shall mean any Employee or Director (a) who is selected by
the Committee to participate in the Plan, (b) who elects to participate in the
Plan, (c) whose executed Plan Agreement, Election Form and Beneficiary
Designation Form are accepted by the Committee, and (d) whose Plan Agreement has
not terminated. A Participant’s spouse or former spouse shall not be treated as
a Participant in the Plan or have an Account Balance under the Plan, even if he
or she has an interest in the Participant’s benefits under the Plan as a result
of applicable law or property settlements resulting from legal separation or
divorce.

 

1.28 “Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treasury Regulation Section 1.409A-1(e).

 

1.29 “Plan” shall mean the Jones Lang LaSalle Incorporated Deferred Compensation
Plan, which shall be evidenced by this instrument, as it may be amended from
time to time, and by any other documents that together with this instrument
define a Participant’s rights to amounts credited to his or her Account Balance.

 

1.30 “Plan Agreement” shall mean a written agreement in the form prescribed by
or acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

 

1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.32 “Restricted Stock” shall mean rights to receive unvested shares of
restricted stock selected by the Committee in its sole discretion and awarded to
a Participant under any Jones Lang LaSalle Incorporated stock incentive plan.

 

1.33

“Restricted Stock Account” shall mean the aggregate value, measured on any given
date, of (a) the number of shares of Restricted Stock deferred by a Participant
as a result of all Restricted Stock Amounts, plus (b) the number of additional
shares credited to a Participant’s Restricted Stock Account as a result of the
deemed reinvestment of dividends in accordance with this Plan, less (c) the
number of shares of Restricted Stock previously distributed to the Participant
or his or her Beneficiary pursuant to this Plan, subject in each case to any
adjustments to the number of such shares determined by the Committee with

 

6



--------------------------------------------------------------------------------

 

respect to the Jones Lang LaSalle Stock Unit Fund pursuant to Section 3.9. This
portion of the Participant’s Account Balance shall only be distributable in
actual shares of Stock.

 

1.34 “Restricted Stock Amount” shall mean, with respect to a Participant for any
one Plan Year, the amount of Restricted Stock deferred in accordance with
Section 3.7, calculated using the closing price of Stock at the end of the
business day closest to the date such Restricted Stock would otherwise vest, but
for the election to defer. In the event of a Participant’s Retirement,
Disability, death or a Separation from Service prior to the end of a Plan Year,
such year’s Restricted Stock Amount shall be the actual amount withheld prior to
such event.

 

1.35 “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of (a) age 55 with at least 10 Years of Service, or (b) age 55 and
having any combination of age plus Years of Service equal to at least 65.
“Retirement,” “Retire(s)” or “Retired” with respect to a Participant who is a
Director shall mean Separation from Service on or after the attainment of age
70. If a Participant is both an Employee and a Director and participates in the
Plan in each capacity, (a) the determination of whether the Participant
qualifies for Retirement as an Employee shall be made when the Participant
experiences a Separation from Service as an Employee and such determination
shall only apply to the applicable Account Balance established in accordance
with Section 1.1 for amounts deferred under the Plan as an Employee, and (b) the
determination of whether the Participant qualifies for Retirement as a Director
shall be made at the time the Participant experiences a Separation from Service
as a Director and such determination shall only apply to the applicable Account
Balance established in accordance with Section 1.1 for amounts deferred under
the Plan as a Director.

 

1.36 “Separation from Service” shall mean a termination of services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treasury Regulation Section 1.409A-1(h). In determining whether
a Participant has experienced a Separation from Service, the following
provisions shall apply:

 

  (a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in paragraph (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for an Employer after such date (whether as an Employee or as a
Director) will permanently decrease to no more than 20% of the average level of
bona fide services performed by such Participant (whether as an Employee or a
Director) over the immediately preceding 36-month period (or the full period of
services to the Employer if the Participant has been providing services to the
Employer less than 36 months).

 

7



--------------------------------------------------------------------------------

If a Participant is on military leave, sick leave or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed six months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave or other bona fide leave
of absence exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

  (b) For a Participant who provides services to an Employer as a Director,
except as otherwise provided in paragraph (c) of this Section, a Separation from
Service shall occur upon the expiration of the contract (or in the case of more
than one contract, all contracts) under which services are performed for such
Employer, provided that the expiration of such contract(s) is determined by the
Committee to constitute a good-faith and complete termination of the contractual
relationship between the Participant and such Employer.

 

  (c) If a Participant provides services for an Employer as both an Employee and
as a Director, to the extent permitted by Treasury Regulation
Section 1.409A-1(h)(5), the services provided by such Participant as a Director
shall not be taken into account in determining whether the Participant has
experienced a Separation from Service as an Employee, and the services provided
by such Participant as an Employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a Director.

 

1.37 “SOP Account” shall mean the aggregate value, measured on any given date,
of (a) the number of shares of SOP Stock deferred by a Participant as a result
of all SOP Amounts, plus (b) the number of additional shares credited to a
Participant’s SOP Account as a result of the deemed reinvestment of dividends in
accordance with this Plan, less (c) the number of shares of SOP Stock previously
distributed to the Participant or his or her Beneficiary pursuant to this Plan,
subject in each case to any adjustments to the number of such shares determined
by the Committee with respect to the Jones Lang LaSalle Stock Unit Fund pursuant
to Section 3.9. This portion of the Participant’s Account Balance shall only be
distributable in actual shares of Stock.

 

1.38 “SOP Amount” shall mean, with respect to a Participant for any one Plan
Year, the amount of SOP Stock deferred in accordance with Section 3.6 of this
Plan, calculated using the closing price of Stock at the end of the business day
closest to the date such SOP Stock would otherwise vest, but for the election to
defer. In the event of a Participant’s Retirement, Disability, death or
Separation from Service prior to the end of a Plan Year, such year’s SOP Amount
shall be the actual amount withheld prior to such event.

 

8



--------------------------------------------------------------------------------

1.39 “SOP Stock” shall mean rights to receive unvested shares of Stock selected
by the Committee in its sole discretion and awarded to the Participant under the
Jones Lang LaSalle Incorporated Amended and Restated Stock Award and Incentive
Plan, as it may be amended from time to time.

 

1.40 “Stock” shall mean Jones Lang LaSalle Incorporated common stock, $.01 par
value, or any other equity securities of the Company designated by the
Committee.

 

1.41 “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.42 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

1.43 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by (a) the Company, (b) any member of the
Company’s controlled group under Code Section 414, and (c) any other entity
designated by the Board of Directors. For purposes of this definition, a year of
employment shall be a 365 day period (or 366 day period in the case of a leap
year) that, for the first year of employment, commences on the Participant’s
hiring date and that, for any subsequent year, commences on an anniversary of
that hiring date. The Committee shall make a determination as to whether any
partial years of employment shall be counted as a Year of Service.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  (a) As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

 

  (b)

Provided an Employee or Director selected to participate in the Plan has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified

 

9



--------------------------------------------------------------------------------

 

time period, that Employee or Director shall commence participation in the Plan
on the first day of the month following the month in which the Employee or
Director completes all enrollment requirements.

 

  (c) If a Director or an Employee fails to meet all requirements established by
the Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

 

3.1 Minimum and Maximum Deferrals.

 

  (a) Annual Deferral, Restricted Stock and SOP Amounts. For each Plan Year, a
Participant may elect to defer Base Salary, Bonus, Commissions, LTIP Amounts,
Director Fees, Restricted Stock Amounts and/or SOP Stock Amounts in the
following minimum and maximum amounts for each deferral elected.

 

Deferral

   Minimum Amount or
Percentage     Maximum Amount or
Percentage  

Base Salary

   $ 5,000 aggregate     75 %

Bonus

   $ 5,000 aggregate     100 %

Commissions

   $ 5,000 aggregate     100 %

LTIP Amounts

   $ 5,000 aggregate     100 %

Director Fees

   $ 0     100 %

SOP Stock

     0 %   100 %

Restricted Stock

     0 %   100 %

If an election is made for less than the stated minimum amounts, or if no
election is made, the amounts deferred shall be zero.

Participants shall not be permitted to defer LTIP Amounts unless the Committee
authorizes such deferrals, in its discretion.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if an Employee or Director
first becomes a Participant after the first day of a Plan Year, then to the
extent required by Section 3.2 and Code Section 409A and related Treasury
Regulations, the minimum Annual Deferral Amount, Restricted Stock Amount and/or
SOP Stock Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12. The
maximum Annual Deferral Amount, Restricted Stock Amount and/or SOP Stock Amount
shall be determined by applying the percentages set forth above to the portion
of such compensation attributable to services performed after the date that the
Participant’s deferral election is made.

 

10



--------------------------------------------------------------------------------

3.2 Timing of Deferral Elections; Effect of Election Form.

 

 

(a)

General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, Commissions, Director Fees, LTIP Amounts, Restricted Stock
Amounts and/or SOP Stock Amounts, the Participant shall submit an Election Form
on or before the deadline established by the Committee, which in no event shall
be later than the December 31st preceding the Plan Year in which such
compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.2(c) below.

 

  (b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treasury Regulation Section 1.409A-2(a)(7)(ii) and the “plan aggregation” rules
provided in Treasury Regulation Section 1.409A-1(c)(2), may be permitted to make
an election to defer the portion of Base Salary, Bonus, Commissions, Director
Fees, LTIP Amounts, Restricted Stock Amounts and/or SOP Stock Amounts
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

 

  (c) Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than six
months before the end of the performance period.

 

11



--------------------------------------------------------------------------------

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

 

(d)

Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treasury Regulation Section 1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

 

3.3 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus, Commissions,
LTIP Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, Commissions, LTIP Amounts and/or Director Fees
are or otherwise would be paid to the Participant, whether or not this occurs
during the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant. Participants shall not be permitted
to defer LTIP Amounts unless such deferrals are authorized by the Committee, in
its discretion.

 

3.4 Company Contribution Amount.

 

  (a)

For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be

 

12



--------------------------------------------------------------------------------

 

part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

 

  (b) For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee, in its sole
discretion.

 

  (c) If not otherwise specified in the Participant’s employment or other
agreement entered into between the Participant and the Employer, the amount (or
the method or formula for determining the amount) of a Participant’s Company
Contribution Amount shall be set forth in writing in one or more documents,
which shall be deemed to be incorporated into this Plan in accordance with
Section 1.29, no later than the date on which such Company Contribution Amount
is credited to the applicable Annual Account of the Participant.

 

3.5 Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be equal to (a) the “match” provided
under the 401(k) Plan that the Employer would have credited to the Participant
on the amount of Base Salary and Bonus deferred into this Plan for such Plan
Year had such Base Salary and Bonus deferral been contributed to the 401(k)
Plan, to the extent allowable under the limitations applicable to the 401(k)
Plan, reduced by (b) the amount of the “match” the Employer makes to the
Participant during such Plan Year under the 401(k) Plan. The amount so credited
to a Participant under this Plan for any Plan Year (i) may be smaller or larger
than the amount credited to any other Participant, and (ii) may differ from the
amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.29, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of a Participant.

 

3.6 SOP Amount. Subject to any terms and conditions imposed by the Committee,
Participants may elect to defer, under this Plan, SOP Stock, which amount shall
be for that Participant the SOP Amount for that Plan Year. The portion of any
SOP Stock deferred shall, at the time the SOP Stock would otherwise vest under
the terms of the Jones Lang LaSalle Incorporated Amended and Restated Stock
Award and Incentive Plan, but for the election to defer, be reflected on the
books of the Employer as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future. The
Employer shall, however, transfer Stock in the amount of the SOP Amount for that
Plan Year to the grantor trust as described in Section 17.2.

 

13



--------------------------------------------------------------------------------

3.7 Restricted Stock Amount. Subject to any terms and conditions imposed by the
Committee, Participants may elect to defer, under the Plan, Restricted Stock,
which amount shall be for that Participant the Restricted Stock Amount for that
Plan Year. The portion of any Restricted Stock deferred shall, at the time the
Restricted Stock would otherwise vest under the terms of the Jones Lang LaSalle
Incorporated stock incentive plan, but for the election to defer, be reflected
on the books of the Employer as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future. The
Employer shall, however, transfer Stock in the amount of the Restricted Stock
Amount for that Plan Year to the grantor trust as described in Section 17.2.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts, Restricted Stock
Amounts and SOP Stock Amounts, plus amounts credited or debited on such amounts
pursuant to Section 3.9.

 

  (b) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.9, in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in the portion of his
or her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.9, in
accordance with the schedule declared by the Committee in its sole discretion.

 

  (c) A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.9, only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.

 

  (d) Notwithstanding anything to the contrary contained in this Section 3.8, in
the event of a Change in Control, or upon a Participant’s Retirement, Disability
or death prior to Separation from Service, any amounts that are not vested in
accordance with Sections 3.8(b) or 3.8(c) above, shall immediately become 100%
vested.

 

  (e)

Notwithstanding subsection 3.8(d) above, the vesting schedules described in
Sections 3.8(b) or 3.8(c) above shall not be accelerated upon a Change in
Control to the extent that the Committee determines that such acceleration would
cause

 

14



--------------------------------------------------------------------------------

 

the deduction limitations of Code Section 280G to become effective. In the event
of such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Code
Section 280G. In such case, the Committee shall provide to the Participant
within 90 days of such a request an opinion from a nationally recognized
accounting firm selected by the Participant (the “Accounting Firm”). The opinion
shall state the Accounting Firm’s opinion that any limitation in the vested
percentage hereunder is necessary to avoid the limits of Code Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Employer.

 

  (f) Section 3.8(e) shall not prevent the acceleration of the vesting schedules
described in Sections 3.8(b) and 3.8(c) if such Participant is entitled to a
“gross-up” payment, to eliminate the effect of the Code Section 4999 excise tax,
pursuant to his or her employment agreement or other agreement entered into
between such Participant and the Employer. Notwithstanding the foregoing, in the
event an employment agreement or other agreement entered into between the
Participant and the Employer does not specify the time and form of payment of
the gross-up payment, such gross-up payment shall be paid in a lump sum by the
end of the taxable year following the taxable year in which the Participant
remits the related taxes.

 

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Measurement Funds. Subject to the restrictions found in Section 3.9(c)
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.

 

  (b)

Election of Measurement Funds. Subject to the restrictions found in
Section 3.9(c) below, a Participant, in connection with his or her initial
deferral election in accordance with Section 3.2 above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.9(a)
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion. Subject to the restrictions
found in Section 3.9(c) below, the Participant may (but is not required to)
elect, by submitting an Election Form to the Committee that is accepted by the
Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall

 

15



--------------------------------------------------------------------------------

 

apply as of the first business day deemed reasonably practicable by the
Committee, in its sole discretion, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence. Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this
Section 3.9(b) may be added or deleted by such Participant; furthermore, the
Committee, in its sole discretion, may impose limitations on the frequency with
which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund.

 

  (c) Jones Lang LaSalle Corporation Stock Unit Fund.

 

  (i) A Participant’s SOP Account and Restricted Stock Account shall be
automatically and irrevocably allocated to the Jones Lang LaSalle Corporation
Stock Unit Fund Measurement Fund. Participants may not select any other
Measurement Fund to be used to determine the amounts to be credited or debited
to their SOP Account or Restricted Stock Account. Furthermore, no other portion
of the Participant’s Account Balance can be either initially allocated or
re-allocated to the Jones Lang LaSalle Corporation Stock Unit Fund. Amounts
allocated to the Jones Lang LaSalle Corporation Stock Unit Fund shall only be
distributable in actual shares of Stock.

 

  (ii) Any stock dividends, cash dividends or other non-cash dividends that
would have been payable on the Stock credited to a Participant’s Account Balance
shall be credited to the Participant’s Account Balance in the form of additional
shares of Stock and shall automatically and irrevocably be deemed to be
re-invested in the Jones Lang LaSalle Corporation Stock Unit Fund until such
amounts are distributed to the Participant. The number of shares credited to the
Participant for a particular stock dividend shall be equal to (A) the number of
shares of Stock credited to the Participant’s Account Balance as of the payment
date for such dividend in respect of each share of Stock, multiplied by (B) the
number of additional or fractional shares of Stock actually paid as a dividend
in respect of each share of Stock. The number of shares credited to the
Participant for a particular cash dividend or other non-cash dividend shall be
equal to (A) the number of shares of Stock credited to the Participant’s Account
Balance as of the payment date for such dividend in respect of each share of
Stock, multiplied by (B) the fair market value of the dividend, divided by
(C) the “fair market value” of the Stock on the payment date for such dividend.

 

  (iii)

The number of shares of Stock credited to the Participant’s Account Balance may
be adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his

 

16



--------------------------------------------------------------------------------

 

or her Account Balance allocated to the Jones Lang LaSalle Corporation Stock
Unit Fund in the event of any reorganization, reclassification, stock split or
other unusual corporate transaction or event which affects the value of the
Stock, provided that any such adjustment shall be made taking into account any
crediting of shares of Stock to the Participant under this Section 3.9.

 

  (iv) For purposes of this Section 3.9(c), the fair market value of the Stock
shall be determined by the Committee in its sole discretion.

 

  (d) Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form, in
increments of 1%, the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated to a Measurement Fund (as if
the Participant was making an investment in that Measurement Fund with that
portion of his or her Account Balance).

 

  (e) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) shall be determined by the Committee, in its sole
discretion, on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

 

  (f) No Actual Investment. Notwithstanding any other provision of this Plan to
the contrary, the Measurement Funds are to be used for measurement purposes
only, and a Participant’s election of any such Measurement Fund, the allocation
of his or her Account Balance thereto, the calculation of additional amounts and
the crediting or debiting of such amounts to a Participant’s Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any such Measurement Fund. In the event that the
Employer or the Trustee (as that term is defined in the Trust), in its own
discretion, decides to invest funds in any or all of the investments on which
the Measurement Funds are based, no Participant shall have any rights in or to
such investments themselves. Without limiting the foregoing, a Participant’s
Account Balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Employer or the Trust;
the Participant shall at all times remain an unsecured creditor of the Employer.

 

3.10 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, Commissions
and/or LTIP Amounts that are not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.10.

 

17



--------------------------------------------------------------------------------

  (b) Company Restoration Matching Amounts and Company Contribution Amounts.
When a Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus, Commissions and/or LTIP Amounts
that are not deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such amounts. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Restoration Matching Amount or Company Contribution Amount, as
applicable, in order to comply with this Section 3.10.

 

  (c) SOP Amounts and Restricted Stock Amounts. For each Plan Year in which a
SOP Amount or Restricted Stock Amount is being first withheld from a
Participant, the Participant’s Employer(s) shall withhold from that portion of
the Participant’s Base Salary, Bonus, LTIP Amounts, SOP Amounts and/or
Restricted Stock Amounts that are not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such SOP Amount or Restricted Stock Amount. If necessary, the Committee may
reduce the SOP Amount or the Restricted Stock Amount in order to comply with
this Section 3.10.

 

  (d) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust. If necessary, the
Committee may reduce the SOP Amount or the Restricted Stock Amount in order to
comply with this Section 3.10.

ARTICLE 4

Scheduled Distribution; Unforeseeable Emergencies

 

4.1 Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount (excluding Restricted Stock Amounts and SOP Stock Amounts), a
Participant may elect to receive all or a portion of the (a) Annual Deferral
Amount, (b) Company Contribution Amount, and (c) Company Restoration Matching
Amount, plus amounts credited or debited on that amount pursuant to Section 3.9,
in the form of a lump sum payment, calculated as of the close of business on or
around the Benefit Distribution Date designated by the Participant in accordance
with this Section (a “Scheduled Distribution”). The Benefit Distribution Date
for the amount subject to a Scheduled Distribution election shall be the first
day of any Plan Year designated by the Participant, which may be no sooner than
three Plan Years after the end of the Plan Year to which the Participant’s
deferral election relates, unless otherwise provided on an Election Form
approved by the Committee.

 

18



--------------------------------------------------------------------------------

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60-day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for Annual Deferral Amounts that are earned in
the Plan Year commencing January 1, 2008, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2012, and the
Scheduled Distribution would be paid out during the 60-day period commencing
immediately after such Benefit Distribution Date. Notwithstanding the foregoing,
the Committee shall, in its sole discretion, adjust the amount distributable as
a Scheduled Distribution if any portion of the Company Contribution Amount or
Company Restoration Matching Amount is unvested on the date of the Scheduled
Distribution.

 

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60-day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant shall submit an Election Form to
the Committee in accordance with the following criteria:

 

  (a) The election of the new Benefit Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;

 

  (b) The new Benefit Distribution Date selected by the Participant for such
Scheduled Distribution shall be the first day of a Plan Year that is no sooner
than five years after the previously designated Benefit Distribution Date; and

 

  (c) The election shall be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

 

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

 

4.4 Unforeseeable Emergencies.

 

  (a)

If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of
(i) the Participant’s vested Account Balance, excluding the portion of the
Account Balance attributable to the SOP Account or Restricted Stock Account,
calculated

 

19



--------------------------------------------------------------------------------

 

as of the close of business on or around the Benefit Distribution Date for such
payout, as determined by the Committee in accordance with provisions set forth
below, or (ii) the amount necessary to satisfy the Unforeseeable Emergency, plus
amounts necessary to pay Federal, state or local income taxes or penalties
reasonably anticipated as a result of the distribution. A Participant shall not
be eligible to receive a payout from the Plan to the extent that the
Unforeseeable Emergency is or may be relieved (A) through reimbursement or
compensation by insurance or otherwise, (B) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship, or (C) by cessation of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
a payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such
approval, the Participant’s outstanding deferral elections under the Plan shall
be cancelled.

 

  (b) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treasury Regulation Section 1.401(k)-1(d)(3).

ARTICLE 5

Change in Control Benefit

 

5.1 Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Retirement, Separation from Service, Disability or death (the
“Change in Control Benefit”). The Benefit Distribution Date for the Change in
Control Benefit, if any, shall be the date on which the Change in Control
occurs.

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.

 

5.2 Payment of Change in Control Benefit. The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

 

20



--------------------------------------------------------------------------------

ARTICLE 6

Retirement Benefit

 

6.1 Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2 (the
“Retirement Benefit”). A Participant’s Retirement Benefit shall be calculated as
of the close of business on or around the applicable Benefit Distribution Date
for such benefit, which shall be the first day after the end of the six-month
period immediately following the date on which the Participant experiences such
Separation from Service; provided, however, if a Participant changes the form of
distribution for one or more Annual Accounts in accordance with Section 6.2(b),
the Benefit Distribution Date for the Annual Account(s) subject to such change
shall be determined in accordance with Section 6.2(b).

 

6.2 Payment of Retirement Benefit.

 

  (a) In connection with a Participant’s election to defer an Annual Deferral
Amount, including Restricted Stock Amounts and SOP Stock Amounts, the
Participant shall elect the form in which his or her Annual Account for such
Plan Year will be paid. The Participant may elect to receive each Annual Account
in the form of a lump sum or pursuant to an Annual Installment Method up to 15
years. If a Participant does not make any election with respect to the payment
of an Annual Account, then the Participant shall be deemed to have elected to
receive such Annual Account as a lump sum.

 

  (b) A Participant may change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:

 

  (i) The election shall not take effect until at least 12 months after the date
on which the election is made;

 

  (ii) The new Benefit Distribution Date for such Annual Account shall be five
years after the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account; and

 

  (iii) The election shall be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for an Annual Account shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account. Subject to the requirements of this
Section 6.2(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account shall govern the form of payout of
such Annual Account.

 

21



--------------------------------------------------------------------------------

  (c) The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment (the “Termination
Benefit”). A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the Benefit Distribution Date for such benefit,
which shall be the first day after the end of the six-month period immediately
following the date on which the Participant experiences such Separation from
Service.

 

7.2 Payment of Termination Benefit. The Termination Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 8

Disability Benefit

 

8.1 Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 4 through 7, as
applicable, the Participant shall receive his or her vested Account Balance in
the form of a lump sum payment (the “Disability Benefit”). The Disability
Benefit shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date for such benefit, which shall be the
date on which the Participant becomes Disabled.

 

8.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 9

Death Benefit

 

9.1 Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

 

22



--------------------------------------------------------------------------------

9.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) no later than 60 days after the Participant’s
Benefit Distribution Date.

ARTICLE 10

Beneficiary Designation

 

10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.

 

10.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

10.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

10.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

10.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

23



--------------------------------------------------------------------------------

ARTICLE 11

Leave of Absence

 

11.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount and any previously elected
deferrals of SOP Stock and Restricted Stock shall continue to be withheld during
such paid leave of absence in accordance with Section 3.2.

 

11.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan and any previously elected deferrals of SOP
Stock and Restricted Stock shall continue to be withheld during such unpaid
leave of absence in accordance with Section 3.2. During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount, SOP Amount or Restricted Stock
Amount for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.2
above.

ARTICLE 12

Termination of Plan, Amendment or Modification

 

12.1

Termination of Plan. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue sponsorship of the
Plan and/or terminate the Plan with respect to all of its Participants by action
of the Board. In the event of a Plan termination, no new deferral elections
shall be permitted for the affected Participants and such Participants shall no
longer be eligible to receive new Company Contributions. However, after the Plan
termination, the Account Balances of such Participants shall continue to be
credited with Annual Deferral Amounts attributable to a deferral election that
was in effect prior to the Plan termination to the extent deemed necessary to
comply with Code Section 409A and related Treasury Regulations, and additional
amounts shall continue to credited or debited to such Participants’ Account
Balances pursuant to Section 3.9. The Measurement Funds available to
Participants following the termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participants in the Plan Year
preceding the Plan Year in which the Plan termination is effective. In addition,
following a Plan termination, Participant Account Balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treasury
Regulation Section 1.409A- 3(j)(4)(ix), the Employer may provide that upon
termination of the

 

24



--------------------------------------------------------------------------------

 

Plan, all Account Balances of the Participants shall be distributed, subject to
and in accordance with any rules established by such Employer deemed necessary
to comply with the applicable requirements and limitations of Treasury
Regulation Section 1.409A-3(j)(4)(ix).

 

12.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by action of the Board. Notwithstanding the foregoing, (a) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (b) no amendment or modification of this Section 12.2
or Section 13.2 of the Plan shall be effective.

 

12.3 Plan Agreement. Despite the provisions of Sections 12.1 or 12.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

12.4 Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 13

Administration

 

13.1 Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the
Compensation Committee of the Board, or such committee as the Compensation
Committee shall appoint. Members of the Committee may be Participants under this
Plan. The Committee shall also have the discretion and authority to (a) make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan, and (b) decide or resolve any and all questions,
including benefit entitlement determinations and interpretations of this Plan,
as may arise in connection with the Plan. Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself. When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
an Employer.

 

13.2

Administration Upon Change In Control. For purposes of this Plan, the Committee
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Within 120 days following a Change in Control, an independent third
party “Administrator” may be selected by the individual who, immediately prior
to the Change in Control, was the Company’s Chief Executive Officer or, if not
so identified, the Company’s highest ranking officer (the “Ex-CEO”), and
approved by the Trustee. The Committee, as constituted prior to the Change in
Control, shall continue to be the Administrator until the earlier of (a) the
date on which such independent third party is selected and approved, or (b) the
expiration of the 120-day period following the Change in Control. If an
independent third party is not selected within 120 days of such Change in
Control, the Committee, as

 

25



--------------------------------------------------------------------------------

 

described in Section 13.1 above, shall be the Administrator. The Administrator
shall have all of the powers of the Committee, including the discretionary power
to determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations, as well as the power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plan or Trust. Upon and after the occurrence of a Change in
Control, the Employer shall: (i) pay all reasonable administrative expenses and
fees of the Administrator, (ii) indemnify the Administrator against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Administrator
hereunder, except with respect to matters resulting from the gross negligence or
willful misconduct of the Administrator or its employees or agents, and
(iii) supply full and timely information to the Administrator on all matters
relating to the Plan, the Trust, the Participants and their Beneficiaries, the
Account Balances of the Participants, the date and circumstances of the
Retirement, Disability, death or Separation from Service of the Participants,
and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) by the Trustee only with the approval of the
Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Employer.

 

13.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

 

13.4 Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

13.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

 

13.6 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Retirement, Separation from
Service, Disability or death of its Participants and such other pertinent
information as the Committee or Administrator may reasonably require.

 

26



--------------------------------------------------------------------------------

ARTICLE 14

Other Benefits and Agreements

 

14.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15

Claims Procedures

 

15.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim shall be made within 60 days after such notice was received by the
Claimant. All other claims shall be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim shall state with
particularity the determination desired by the Claimant.

 

15.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90-day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice shall set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

27



--------------------------------------------------------------------------------

  (iv) an explanation of the claim review procedure set forth in Section 15.3
below; and

 

  (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

15.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

 

  (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

15.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

28



--------------------------------------------------------------------------------

15.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 16

Trust

 

16.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).

 

16.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

16.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17

Miscellaneous

 

17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

 

17.2

Unsecured General Creditor. The Company shall establish the Trust, which shall
be a grantor trust, and to which the Company may, in its discretion, make
contributions as a means to finance liabilities that accrue under the Plan.
Except as provided below in the case of a Change in Control, the Company shall
not be required to make contributions to the Trust. As soon as practicable after
a Change in Control, the Company shall determine the amount that would be needed
to pay Participants and their Beneficiaries the benefits which they have accrued
pursuant to the terms of a Plan as of the date of the Change in Control. This
amount is referred to herein as the “Trust Funding Requirement.” In the event
that the fair market value of the Trust assets is less than the Trust Funding
Requirement on such date, the Company shall make an additional contribution to
the Trust in an amount sufficient to bring the fair market value of the assets
in the Trust up to at least 100% of the Trust Funding Requirement. The Company
shall establish the Trust Funding Requirement on a monthly basis thereafter and

 

29



--------------------------------------------------------------------------------

 

make additional contributions as necessary to bring the value of the assets in
the Trust Fund up to the Trust Funding Requirement as of the valuation date.
Contributions under this Section 17.2, if any, shall be made as soon as
reasonably practicable after the Trust Funding Requirement is established for a
valuation date. When computing the Trust Funding Requirement, the Company may
exclude the benefits attributable to any Participant if contributions to the
Trust on behalf of the Participant could cause the Participant to incur income
tax liability on account of the contribution.

Notwithstanding the foregoing, Participants and their Beneficiaries, heirs,
successors and assigns shall remain unsecured general creditors and shall have
no legal or equitable rights, interests or claims in any property or assets of
an Employer. For purposes of the payment of benefits under this Plan, any and
all of an Employer’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Employer. An Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

17.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

17.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

30



--------------------------------------------------------------------------------

17.6 Furnishing Information. A Participant or his or her Beneficiary shall
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

17.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Illinois without regard to its conflicts of laws principles.

 

17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to both the Chief Human Resources
Officer and the Global General Counsel at the address below:

 

Jones Lang LaSalle Incorporated

Attn: Chief Human Resources

Officer and Global General Counsel

200 East Randolph Drive Chicago, IL 60601

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

31



--------------------------------------------------------------------------------

17.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

17.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

17.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

17.15 Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.

 

17.16 Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (a) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (b) the unpaid vested Account Balance.

 

17.17

Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treasury Regulation Section 1.409A-2(b)(7)(i), payment
shall be delayed as deemed necessary to ensure that the entire amount of any
distribution from this Plan is deductible. Any amounts for which distribution is
delayed pursuant to this Section shall continue to be credited/debited with
additional amounts in accordance with Section 3.9. The delayed amounts (and any
amounts credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a

 

32



--------------------------------------------------------------------------------

 

Participant’s Separation from Service, the delayed payment shall not be made
before the end of the six-month period following such Participant’s Separation
from Service.

 

17.18 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), the Company shall distribute to the Participant
immediately available funds in a lump sum amount equal to the taxable portion of
his or her benefit (which amount shall not exceed a Participant’s unpaid vested
Account Balance under the Plan). If the petition is granted, the tax liability
distribution shall be made within 90 days of the date when the Participant’s
petition is granted. Such a distribution shall affect and reduce the benefits to
be paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance therewith, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

 

17.19 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

17.20

Legal Fees To Enforce Rights After Change in Control The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant

 

33



--------------------------------------------------------------------------------

 

the benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

 

17.21 Non-Competition and Non-Solicitation. Notwithstanding any provision of the
Plan to the contrary, the Employer may, in its sole discretion, impose on a
Participant any additional conditions regarding non-competition and
non-solicitation of clients and employees in order for the Participant to
receive benefits under the Plan.

*    *    *

IN WITNESS WHEREOF, the Company has signed this Plan document as of December 6,
2007.

 

JONES LANG LASALLE INCORPORATED By:  

/s/ Nazneen Razi

  Nazneen Razi   Chief Human Resources Officer

 

34



--------------------------------------------------------------------------------

APPENDIX A

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE

AVAILABLE IN ACCORDANCE WITH NOTICES 2006-79 AND 2007-86

The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.

Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4, 5 and 6 of the Plan, the Committee may,
to the extent permitted by Notices 2006-79 and 2007-86, provide a limited period
in which Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. With respect to an election to change the time and
form of payment made on or after January 1, 2007 and on or before December 31,
2007, the election shall apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007. With respect to an election to change a time and
form of payment made on or after January 1, 2008 and on or before December 31,
2008, the election shall apply only to amounts that would not otherwise be
payable in 2008 and may not cause an amount to be paid in 2008 that would not
otherwise be payable in 2008.